Barrett, Ji
The plaintiff’s counsel concedes that the pro* visions of the 'Condition of the bond in question constitute such a compromise or compounding of a crime as to render void any contract that should be made upon the consideration of said bonds But it is urged that the evidence that was offered by the plaiutiff and excluded by the court, tended to show a state of facts, which) as to the plaintiff, would countervail the prima facie effect of the provisions of said condition, and, therefore, that such evidence should have been admitted.
The plaintiff is seeking, by this suit, to ehforce in her own favor a contract that, as to this defendant, was entered into by him only in consideration of the illegal provisions in said con* dition.
To avoid the effect of these provisions she seeks to prove that when she executed the bond she did not, in fact, know that said provisions were contained in it, and that she supposed the only effect of the bond was to settle and discharge the civil prosecution for bastardy.
The rejected evidence would have tended to show that the *284plaintiff's father, as her agent, was authorized hy her, at first, only to negotiate and effect a compromise and adjustment Of thé civil prosecution.
It would also have' equally tended to show, that in negotiating and effecting such compromise, and as a part thereof, he in fact negotiated and entered into the illegal provisions in the condition of the bond; and that after it was executed by the plaintiff, he took the bond, and, as her agent, delivered it to the defendant in order to get the note; and was authorized by her thus to do.
By the fact of receiving the note and seeking to enforce it by this suit, the plaintiff; in contemplation of law, ratifies and adopts the acts of her father by virtue of which the note was procured; and makes him her agent for all that he did, as the effective means by which it was procured.
This clear result of an unquestionable principle of law renders it needless to discuss what might be the proper legal view to be taken of the fact that the plaintiff executed the bond without reading it; notwithstanding she had opportunity and might haves read it if she had desired so to do, in connection with the further fact that no fraud was practiced upon her in this respect.
For one, I should hesitate to permit the plaintiff to avoid a fatal vice in the contract which constitutes her cause of action; by alleging voluntary ignorance of the terms of another contract to which she is an immediate party, and which constitutes the sole consideration for the contract she is seeking to enforce. I am not aware of any principle of law or morals that would justify it;
Ve think the county court made a proper disposition of the case; and the judgment is affirmed.